Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present application is a continuation of application 16/817,859, now USPN 10,999,003. The claims of the present application are directed to the base station and its method, as opposed to the parent case which is directed to a terminal device and its method. Both sets of claims are directed to the same concept of data processing with the purpose of effectively determine a modulation coding scheme to be used in data transmission, and the present claims are allowed for similar reasons of those of the parent case. A terminal disclaimer has been filed on 06/25/2022 and approved on 06/27/2022.
The closest art found was Shin et al. which discloses a method and apparatus for generating control information, wherein MCS tables have a mapping relationship to a transport block size (fig. 2) and CQI tables with a mapping to code rates (figs. 16-17). Also, Einhaus et al. that teaches an MCS table adaptation for 256- QAM, wherein different MCS tables can be selected that have a mapping between an MCS index and transport block size (figs. 10, 13, 16). Larsson et al. teaches a table design for 256-QAM (figs. 4, 6, 7-9). However, the references, either alone or in combination, fail to teach or suggest the combination of elements recited in the claims. Thus, the claims are deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG PUB 2016/0337150 to Larsson et al.
US PG PUB 2016/0036618 to Einhaus et al.
US PG PUB 2015/0312082 to Shin et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466






/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466